        Case 19-00865        Doc 4     Filed 06/26/19       Entered 06/26/19 16:46:25              Desc Main
                                          Document          Page 1 of 1
Telephone: (319) 294-5853
Fax: (866) 213-4371                     PLC   HONG LAW                PLC
                                                                                                Website: www.HongLaw.com
                                                                                                 E-mail: certs@honglaw.com
                                                   ATTORNEYS AT LAW




June 26, 2019



RE:      Debtor: Trenton J. Rogers
         Co-Debtor: Tanya M. Rogers
         Case: 19-00865



Dear Clerk:

The Debtor has informed me of a new address:

Central State Bank
c/o Christopher Loftus, Attorney
115 Third St SE, Ste 1200
Cedar Rapids IA 52401


Please change your records accordingly.


                                         Very truly yours,


                                         Derek Hong
                                         certs@honglaw.com




           CEDAR RAPIDS OFFICE / MAILING ADDRESS                              CORALVILLE OFFICE
                 425 Second Street SE, Suite 950                               Iowa River Landing
                     Cedar Rapids, IA 52401                                 845 Quarry Rd., Suite 130
